Hill, Justice.
Bobby Dan Staten appeals to this court from an order awarding his former wife additional attorney fees for expenses incurred by her as a result of his prior appeal in this divorce and alimony case. Affirmed, Staten v. Staten, 240 Ga. 478 (241 SE2d 237) (1978).
Submitted September 18, 1978
Decided October 18, 1978.
A. W. Touchton, for appellant.
Bennett, Wisenbaker & Bennett, Jim T. Bennett, Jr., Barry R. Chapman, for appellee.
The trial judge has authority to enter an award of attorney fees to the wife’s attorney for services rendered upon the husband’s appeal in a divorce and alimony case. Shell v. Shell, 240 Ga. 865 (242 SE2d 626) (1978). When the former husband appeals a divorce and alimony judgment and the wife petitions the trial court for additional attorney fees prior to the entry of the remittitur, the trial court has authority to award attorney fees for the wife’s defense of the husband’s appeal. See Holleman v. Holleman, 69 Ga. 676, 677 (1882). By filing his notice of appeal the husband suspends the final judgment (Shepherd v. Shepherd, 233 Ga. 228, 232 (210 SE2d 731) (1974), Code Ann. § 6-1002 (a)), and reinvests the trial court with jurisdiction as to temporary alimony, including attorney fees (Twilley v. Twilley, 195 Ga. 297 (24 SE2d 46) (1943)), even without a reservation of jurisdiction (Shell v. Shell, supra).

Judgment affirmed.


All the Justices concur.